Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-10 are pending and examined in the current application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al (US 6,221,420 B1).

Regarding claims 1-10: Thomas discloses the use of thermally inhibited starches and/or flours (i.e., starches and/or flours that have not been chemically modified), such as corn (maize), pea, potato, sweet potato, barley, wheat, rice, sago, amaranth, tapioca, banana, sorghum, waxy maize, waxy rice, waxy barley, waxy potato, in food products (see Thomas column 3, lines 26 to column 5, line 39; column 9, lines 1-27 and 57-67; column 10, lines 1-18 and example 32). Where thermally inhibited means the starches and/or flours are first thermally dehydrated to a moisture content of less than 1% (i.e., heat/moisture) followed by thermal treatment at about 200ºC for about 2-5 hours (see Thomas column 1, line 37 to column 2, line 5; column 3, line 49 to column 4, line 26; column 6, line 48 to column 7, line 36). Thomas also discloses the thermally inhibited starches maybe used in variety of foods, such as pourable/spoonable dressing, etc., as they are thermally stable and can withstand acidic pH (see Thomas column 9, lines 1-27 and line 57 to column 10, line 18). In example 32, Thomas discloses the use of thermally-inhibited waxy maize starch and thermally-inhibited waxy rice flour in a 25% fat salad dressing (i.e., oil-in-water emulsion) at an acidic pH (pH 3.3), where the oil-in-water emulsion is formed by mixing the starches at low temperature followed by heating the mixtures to about 85°C and high shear homogenizing the mixtures followed by cooling. While Thomas fails to disclose in example 32 native wheat flour, given the fact the unique textural attributes provided by different thermally-inhibited starches and selecting the thermally-inhibited starch and/or flour to attain desired texture, is well known (see Thomas column 5, lines 14-39; column 9, lines 1-27), it would have been obvious to a skilled artisan to have used a thermally-inhibited starch and wheat flour in order to attain desired texture and thus arrive at the claimed limitations.
Moreover, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered germane to the instant case.  At page 234, the Court stated as follows: This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients, which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221. Thus, it would been obvious to a skilled artisan at the time the invention was made, to have modified Thomas and to adjust the types of flours and/or starches employed to attain desired texture and flavor, and thus arrive at the claimed limitations.
As to the mean diameter of the oil droplets in oil-in-water emulsions recited in claims 1 and 8: While Thomas fails to disclose the mean diameter of the oil droplets in oil-in-water emulsions using the thermally-inhibited starches and/or fours, it is noted that that the oil droplet sizes are influenced by the types and contents of the constituents used in the emulsion. Given the fact that selecting the constituents to attain desired texture and flavor is well known (see discussion, above), it is examiner’s position that the droplet size recite in claim 11, is inherently present in the dressing in Thomas modified to meet desired texture and flavor. As set forth in MPEP §2112.01, "where...the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. See In re Brown, 59 CCPA 1036, 459 F.2d 531,173 USPQ 685 (1972)." In re Best, Bolton and Shaw 195 USPQ 430 (CCPA 1977).
As to mixing the wheat flour solution and modified starch solution in separate vessels as recited in claims 8 and 9: Thomas discloses in example 32 mixing the two solutions/mixtures simultaneously and separately, which meets the claimed limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029.  The examiner can normally be reached on M-F 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASSAF ZILBERING/Examiner, Art Unit 1792